Citation Nr: 0110467	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-09 320A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right ankle fracture.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1948 to April 
1953.

Service connection was granted for residuals of a right ankle 
fracture by an April 1967 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied a disability rating in excess of 20 percent for the 
right ankle fracture residuals.


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of the veteran's right ankle claim has been 
completed.

2.  The veteran's residuals of a right ankle fracture are 
manifested by pain and limitation of motion.  However, the 
objective medical evidence, including an April 1999 VA 
arranged examination, shows that his ankle is not manifested 
by ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a right ankle fracture are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270 to 5274 
(2000); Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service connection was granted for residuals of 
a right ankle fracture by an April 1967 rating decision.  It 
was noted that the veteran's service medical records 
indicated that he had fractured the medial malleolus of the 
right ankle on two occasions during service, in June 1949 and 
April 1952.  A noncompensable (zero percent) disability 
rating was assigned, effective December 5, 1966.  

A July 1975 rating decision increased the assigned rating for 
the veteran's right ankle fracture residuals to 10 percent, 
effective March 31, 1975.  Thereafter, an August 1991 rating 
decision assigned a 20 percent rating, effective February 27, 
1991.

The veteran's current increased rating claim was received in 
March 1999.

In April 1999, the veteran underwent a VA arranged 
examination of his right ankle.  At this examination, the 
veteran reported that he had received treatment for his right 
ankle until early 1999, and that he continued to experience 
right ankle pain.  He further reported that he experienced a 
constant "stabbing" sensation.  Also, he related that 
prolonged standing would aggravate the pain in his right 
ankle.  He reported that the pain from his right ankle would 
travel into his lower back region, which he also described as 
a "stabbing" sensation.  Further, he experienced popping, 
grinding, locking, giving away, swelling, and discoloration 
of the right ankle.  He reported that heat helped relieve the 
pain in his right ankle.  Additionally, it was noted that he 
did wear an ankle support and that he used a walker and a 
cane.

On examination, the examiner found that there was no varus or 
valgus angulation of the osteoarthritis calcis in 
relationship to the tibia.  There was marked deformity of the 
medial malleolus with extensive hypertrophic changes thereof, 
resulting in a large medial spur.  Further, it was noted that 
this area showed moderate tenderness.  However, there was no 
redness, heat, or abnormal movement.  There was some 
guarding.  There was no edema, instability, or weakness of 
the ankle.  Additionally, the examiner found that the 
veteran's gait was antalgic on the right.  It was also noted 
that the veteran walked using a walker, and that he was very 
hesitant on the right lower extremity.  The examiner found 
that there was no ankylosis or signs of inflammatory 
arthritis, nor anterior or posterior instability of the right 
ankle.  Range of motion was as follows:  dorsiflexion of 5 
degrees active, and 7 degrees passive with pain past 5 
degrees; plantar flexion of 12 degrees active, and 15 degrees 
passive.  Lower extremity measurements reflect, in part, that 
both the veteran's right and left ankle measured 8 inches.  
Leg lengths were 33 inches for the right leg, and 33 1/2 inches 
for the left.

X-rays were taken of the right ankle in conjunction with the 
April 1999 examination revealed prominent spur-like 
ossification and a separate round ossicle medial to the ankle 
which most likely represented prior medial collateral 
ligament trauma with subsequent inadequate immobilization.  
It was noted that an underlying osteochondroma could produce 
an identical appearance.  Laxity or incompetence of the 
medial collateral ligaments could not be excluded and needed 
to be correlated clinically regarding ankle stability.  
Further, there was an impression of heel spurs, diffuse 
osteopenia and widespread arterial calcifications.

Based on the foregoing, the examiner diagnosed malunion of a 
right medial malleolar fracture with resultant painful ankle 
bony spurring of the medial malleolus.

In the December 1999 rating decision, the RO confirmed and 
continued the 20 percent disability rating for the veteran's 
right ankle fracture residuals.  The RO stated that the a 
higher evaluation required ankle ankylosis (frozen) which was 
not present in the veteran's case.

The veteran appealed the December 1999 rating decision to the 
Board, contending that a higher evaluation was warranted.

Additional VA medical records were subsequently added to the 
file, including a January to February 1999 report of 
hospitalization, and outpatient treatment records which cover 
a period from December 1998 to November 1999.  Various 
outpatient records, as well as the hospitalization report, 
reflect treatment for lower extremity pain and weakness.  
These problems were attributed to peripheral neuropathy, as 
well as spondylolisthesis at the lumbar segment.  However, 
these records do not appear to contain any specific findings 
regarding the current severity of the veteran's right ankle.

In his May 2000 Substantive Appeal, the veteran asserted that 
he experienced numbness, limitation of motion, and pain of 
his right ankle.  He asserted that the examination did not 
address these problems, and that a neurological examination 
should have been requested.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under VA regulations, disabilities of the ankle are evaluated 
under Diagnostic Codes 5270 to 5274.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent rating.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5271 moderate limitation of ankle 
motion is assigned a 10 percent rating.  Marked limitation of 
ankle motion warrants a 20 percent rating.  38 C.F.R. § 
4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.

Diagnostic Code 5272 provides that ankylosis of the 
subastragalar or tarsal joint in good weight bearing position 
a 10 percent rating is assigned.  Ankylosis of the 
subastragalar or tarsal joint in poor weight bearing position 
warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Malunion of the os calcis or astragalus with moderate 
deformity is evaluated as 10 percent disabling.  When there 
is marked deformity it is evaluated as 20 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5273 (1998).

Diagnostic Code 5274 provides that a 20 percent rating is to 
be assigned when there has been an astragalectomy.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claim, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board notes that the RO 
did not have the benefit of the explicit provisions of the 
VCAA when it adjudicated the case below.  Nevertheless, the 
Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, and advised him of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating.  Further, 
the veteran has not identified any pertinent evidence that is 
not of record.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, and that no additional assistance to the veteran 
is required based on the facts of the instant case.

As indicated above, Diagnostic Codes 5271 to 5274 do not 
provide for a schedular rating in excess of 20 percent.  
Thus, it is axiomatic that these Codes are inapplicable to 
the veteran's current claim for a rating in excess of 20 
percent.

The only potentially applicable Diagnostic Code which 
provides for a rating in excess of 20 percent is 5270, the 
Code for ankylosis.  However, the April 1999 VA examiner 
specifically found that there was no evidence of ankylosis.  
The veteran has not disputed this finding, nor has he 
indicated the existence of any medical evidence not on file 
which shows that he does have ankylosis of his right ankle.  
Accordingly, the Board must conclude that he does not meet or 
nearly approximate the criteria for a disability rating in 
excess of 20 percent under Diagnostic Code 5270.

The Board acknowledges the veteran's contentions in his 
Substantive Appeal that the April 1999 VA arranged medical 
examination did not take into consideration his numbness, 
pain, and limitation of motion.  However, a review of the 
examination report itself reflects that the veteran's 
complaints of pain were noted, and that limitation of motion 
was shown on objective demonstration.  Also, the VA 
outpatient treatment records, as well as the January to 
February 1999 hospitalization report, reflect that the 
veteran's lower extremity problems are due to peripheral 
neuropathy and spondylolisthesis at the lumbar segment.  
These problems are not shown to be attributable to the 
service-connected right ankle.  Further, the record reflects 
that the only way in which the veteran would be entitled to a 
disability rating in excess of 20 percent for his right ankle 
would be if it were manifested by ankylosis.  Moreover, the 
RO informed the veteran of this fact by the December 1999 
rating decision, the September 1999 Statement of the Case, 
and the January 2000 Supplemental Statement of the Case.  As 
stated above, the April 1999 examiner specifically found that 
there was no ankylosis, and the veteran has not indicated 
that this finding was incorrect or that there is medical 
evidence not on file which would demonstrate ankylosis of his 
right ankle.  Consequently, the Board concludes that the 
April 1999 examination was adequate for VA rating purposes, 
and that there is no reasonable possibility that any 
additional development, to include a neurological 
examination, would substantiate the veteran's claim.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 20 percent for his residuals 
of a right ankle fracture.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right ankle fracture is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

